Citation Nr: 1215790	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for status post left knee total arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active duty service from October 1981 to March 1985, with unverified active service from September 1980 to February 1981.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection for status post left total knee arthroplasty with a temporary evaluation of 100 percent assigned from August 27, 2007 based on surgical or other treatment necessitating convalescence, a 100 percent evaluation assigned from October 1, 2007, and a 30 percent evaluation assigned from October 1, 2008 (previously evaluated as status post left anterior cruciate ligament tear with residual laxity, evaluated as 20 percent disabling from March 6, 1985 to August 27, 2007).  The Veteran filed a statement dated in August 2008 indication that he wished to submit a claim for a higher evaluation for his service-connected left knee disability.  As this statement was submitted within one year from the October 2007 rating decision, the Board construes this statement as a notice of disagreement with the evaluation assigned in the October 2007 decision.  38 C.F.R. § 20.302.  The RO issued a statement of the case dated in January 2010, and the Veteran submitted a substantive appeal in February 2010.

In April 2010, the Veteran, accompanied by his representative, testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that the Veteran was last examined by VA for his service-connected left knee in October 2008.  In addition, the Veteran testified that he was dissatisfied with the examination, indicating that he felt that insufficient attention was given to pain during movement or repetitions.  As the latest VA examination is approaching four years old, and the Veteran has indicated a willingness to attend another VA examination, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Prior to affording the Veteran a VA examination, additional records of the Veteran's treatment for his left knee should be associated with the Veteran's claims file.  Specifically, the Board notes that, in October 2007, the Veteran signed a VA Form 21-4142, Authorization and Consent to Release Information to VA, regarding records from St. Francis Hospital and Medical Center, Dr. Gordon Zimmerman, and a physician at the Newington VA.  The record shows the Veteran has been treated at the New Haven VA Medical Center.  The Board notes that the Veteran submitted "some" records from Dr. Zimmerman, see VA Form 21-4138, Statement in Support of Claim, dated October 2007); however, it does not appear that the RO attempted to obtain complete treatment records from this physician or treatment records from St. Francis Hospital and Medical Center.  Stated differently, in the October 2007 statement from the Veteran, he was clear in that he was submitting "some of th[e] document[s], " which would indicate that he was not submitting all the records.  Id.  Upon remand, the RO should attempt to obtain all of the above-described records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his service-connected left knee.  This should include updated records of the Veteran's treatment with VA, including the Newington and West Haven VA facilities, and should include records of the Veteran's treatment at St. Francis Hospital and Medical Center, and with Dr. Zimmerman.  

The RO should obtain any necessary authorizations from the Veteran.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected left knee disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must state that the examination report that the claims file was reviewed. 

The examiner should conduct full range of motion studies (flexion and extension).  The examiner should provide a thorough description of the current level of severity of the service-connected left knee disability, including the Veteran's report of symptoms; and clinical findings, including observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any.

The examiner should also render findings concerning any scars associated with the Veteran's service-connected left knee disability.  The clinical findings should include information about the number and location of the scar or scars and any symptoms and/or limitations the scar or scars cause.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

